Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 1 of 17   PageID #: 239



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

  KRISTY TANAKA,                )            Civ. No. 20-00205 SOM-RT
                                )
      Plaintiff,                )            ORDER GRANTING IN PART AND
                                )            DENYING IN PART MOTION TO
  vs.
                                )            DISMISS AMENDED COMPLAINT
  DEREK KAAUKAI,                )
                                )
       Defendant.               )
  _____________________________ )

                ORDER GRANTING IN PART AND DENYING IN PART
                    MOTION TO DISMISS AMENDED COMPLAINT

  I.         INTRODUCTION.

             On September 3, 2020, Plaintiff Kristy Tanaka,

  proceeding pro se, filed an Amended Complaint, asserting that

  Defendant Derek Kaaukai, a Maui County Detective, had unlawfully

  searched her home and seized and then searched the contents of

  her cellular phone.     The court views the claims as being brought

  under 42 U.S.C. § 1983 for alleged Fourth and Fifth Amendment

  violations.    Tanaka is suing Kaaukai in both his individual and

  official capacities

             On September 17, 2020, Kaaukai filed a motion to

  dismiss, arguing that he is not liable for the acts of others,

  that the Complaint fails to state a claim, and that, with respect

  to allegations pertaining to him, he has qualified immunity.             See

  ECF No. 35-1.    The court grants the motion in part and denies it

  in part without a hearing pursuant to Local Rule 7.1(c).           The

  court dismisses the official capacity claims, claims seeking to
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 2 of 17   PageID #: 240



  hold Kaaukai liable for the acts of others, and claims of police

  harassment that do not rise to the level of a Fourth Amendment

  violation.    However, the court allows the individual capacity

  Fourth and Fifth Amendment claims under § 1983 to proceed.

  II.         STANDARD.

              This court set forth the standard governing motions to

  dismiss in its order of August 28, 2020.        See ECF No. 33, PageID

  #s 169-171.    That standard is incorporated by reference.

  III.        BACKGROUND.

              Tanaka’s Amended Complaint lacks some of the factual

  detail of the original Complaint that gives the case context.

  Each version of a complaint must stand on its own, because a new

  version supersedes the prior version.        When this court dismissed

  the original Complaint, the court understood the case to be

  arising out of Kaaukai’s execution of two search warrants.            See

  ECF No. 33, PageID # 172.      In the Amended Complaint, Tanaka

  alleges that an unidentified officer dragged her out of bed,

  pointed a gun at her head, and handcuffed her while her home was

  searched.    She says that Kaaukai told her she had to enter the

  passcode to her phones without providing her with her Miranda

  rights.   See ECF No. 34, PageID # 188.




                                       2
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 3 of 17   PageID #: 241



             This court discussed the search warrants at issue in

  its order of August 28, 2020:

                  Search Warrant Nos. SW2020-165 and
             SW2020-166 are actually a single search
             warrant signed by Judge Blaine J. Kobayashi
             on April 14, 2020. This warrant allowed
             police to search for an “Unknown brand
             cellular telephone being utilized by one
             Christopher Grindling” on his person or at
             his residence in Kahului, Maui. The object
             of the search was evidence relating to an
             alleged sexual assault and kidnapping. The
             search was not to be conducted between 10:00
             p.m. and 6:00 a.m. See ECF No. 23-3, PageID
             #s 124-26.

                  The return of service for Search Warrant
             Nos. SW2020-165 and SW2020-166 indicates that
             the warrants were executed on April 16, 2020,
             at 6:23 a.m., and that the police seized the
             following:

                   1)    A1532 model iPhone White lower
                         left corner of bed or floor

                   2)    iPhone silver A1633 clear case
                         with sparkles same location as
                         item #1

                   3)    A1662 silver iPhone located to
                         right of bed

                   4)    A1633 silver iPhone located to
                         right of bed

                   5)    DVD Zosi surveillance system
                         w/ power cord left side

                   6)    Suspected marijuana in jar to
                         right of bed




                                       3
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 4 of 17   PageID #: 242



                   7)    Hard drive under staircase
                         Dell Inspiron

             ECF No. 23-4, PageID # 129. There appears to
             be a page missing from this return of
             service, as the copy in the record does not
             include an officer’s signature. Interpreting
             the facts in the light most favorable to
             Tanaka, the court assumes that the return of
             service was signed by Kaaukai.

                  Tanaka appears to have lived at the
             address listed in the search warrant, as the
             address listed on her Complaint is identical
             to the address in the search warrant.
             Apparently, Tanaka’s phone(s) were seized
             along with Grindling’s phone(s), perhaps
             because the police could not tell which
             phone(s) belonged to Grindling and which
             phone(s) belonged to Tanaka.

                  The police then obtained a second
             warrant, signed by Judge Adrianne N. Heely on
             April 20, 2020. This warrant, No. SW 2020-
             0167, allowed police to search Tanaka’s and
             Grindling’s cellular phones, which the police
             were holding following the earlier search and
             seizure. See ECF No. 23-5, PageID #s 131-39.
             The return of service for this warrant
             indicates that data was extracted from the
             phones. This return of service was signed by
             Kaaukai.

  ECF No. 33, PageID #s 172-74.

             The Amended Complaint alleges that Kaaukai lied in the

  search warrant applications.       Tanaka alleges that she was told by

  the alleged victim that no sexual assault or kidnapping occurred.

  Id., PageID # 187.     Accordingly, Kaaukai deduces that Kaaukai

  must have lied in the search warrant applications.

                                       4
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 5 of 17   PageID #: 243



             The Amended Complaint further alleges that Kaaukai

  continues to harass Tanaka by staking out her home, instructing

  officers to perform traffic stops of her, and threatening her

  friends and families with trumped-up charges if they refuse to

  make false charges against her.          Id., PageID # 188.

  IV.        ANALYSIS.

             A.    The Claim Against Kaaukai in His Official Capacity
                   is Dismissed.

             The Amended Complaint asserts an official-capacity

  claim against Kaaukai.      Tanaka argues that Maui County’s

  longstanding practice of using warrants to conduct investigations

  is unconstitutional.     See ECF No. 34, PageID # 187.        The court

  dismisses this claim.

             An “official-capacity suit is, in all respects other

  than name, to be treated as a suit against the entity.”           Kentucky

  v. Graham, 473 U.S. 159, 166 (1985); Valadez-Lopez v. Chertoff,

  656 F.3d 851, 860 (9th Cir. 2011) (“We acknowledge that § 1983

  claims against government officials in their official capacities

  are really suits against the governmental employer because the

  employer must pay any damages awarded.” (quotation marks and

  citation omitted)).     Such a suit “is not a suit against the

  official personally, for the real party in interest is the

  entity.”   Graham, 473 U.S. at 166.         To the extent a plaintiff

                                       5
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 6 of 17   PageID #: 244



  brings a claim against an officer of the Maui Police Department

  in his or her official capacity, such a claim is treated as a

  claim against the County of Maui.        See Hoe v. City & Cty. of

  Honolulu, 2007 WL 1118288, at *5 (D. Haw. Apr. 12, 2007) (“This

  Court treats claims against municipalities, such as the City and

  County of Honolulu, and their respective police departments as

  claims against the municipalities.”); Pourny v. Maui Police

  Dep't, Cty. of Maui, 127 F. Supp. 2d 1129, 1143 (D. Haw. 2000)

  (treating claims against the Maui Police Department for an

  officer’s actions as claims against the County of Maui).

             A municipality or other local government agency, such

  as the County of Maui, is not vicariously liable under § 1983 for

  its employee’s actions.      See Connick v. Thompson, 563 U.S. 51, 60

  (2011).   Instead, such liability under § 1983 may be established

  in one of three ways:

             First, the plaintiff may prove that a city
             employee committed the alleged constitutional
             violation pursuant to a formal governmental
             policy or a longstanding practice or custom
             which constitutes the standard operating
             procedure of the local governmental entity.
             Second, the plaintiff may establish that the
             individual who committed the constitutional
             tort was an official with final policy-making
             authority and that the challenged action
             itself thus constituted an act of official
             governmental policy. Whether a particular
             official has final policy-making authority is
             a question of state law. Third, the

                                       6
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 7 of 17   PageID #: 245



             plaintiff may prove that an official with
             final policy-making authority ratified a
             subordinate’s unconstitutional decision or
             action and the basis for it.

  Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992)

  (citations and internal quotations omitted); accord Hopper v.

  City of Pasco, 241 F.3d 1067, 1083 (9th Cir. 2001).         Tanaka does

  not allege that Kaaukai had final policy-making authority or that

  an official with final policy-making authority ratified Kaaukai’s

  conduct.   Rather, she alleges that Kaaukai acted pursuant to a

  longstanding custom or practice of using warrants to search for

  evidence of a crime and that the use of warrants is

  unconstitutional.     This court dismisses this claim for failure to

  assert a claim.

             The Fourth Amendment states:

             The right of the people to be secure in their
             persons, houses, papers, and effects, against
             unreasonable searches and seizures, shall not
             be violated, and no Warrants shall issue, but
             upon probable cause, supported by Oath or
             affirmation, and particularly describing the
             place to be searched, and the persons or
             things to be seized.

  Ordinarily, the reasonableness of a search for Fourth Amendment

  purposes depends on governmental compliance with the warrant

  requirement, which requires law enforcement officials to

  demonstrate “probable cause” to a neutral judge, convincing that



                                       7
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 8 of 17    PageID #: 246



  judge to provide formal authorization to proceed with a search by

  issuance of a particularized warrant.        See United States v.

  Kincade, 379 F.3d 813, 822 (9th Cir. 2004).        Compliance with the

  warrant requirement to conduct searches is not unconstitutional.

  Accordingly, the official-capacity claim based on Maui County’s

  use of warrants to search for evidence is dismissed.

             B.    Kaaukai Is Not Liable For the Acts of Others.

             Kaaukai, the only named Defendant, seeks dismissal of

  any claim arising out of acts that were not his.          He is the only

  named Defendant.     That part of the motion is granted.          See Ybarra

  v. Mee, 2020 WL 4586864, at *5 (D. Haw. Aug. 10, 2020) (noting

  that there is no vicarious liability for claims asserted under

  § 1983 for acts of others; instead, supervisors are individually

  liable only for their personal involvement in a constitutional

  deprivation); Young v. City of Menifee, 2019 WL 3037926, at *6

  (C.D. Cal. Apr. 5, 2019) (“the Individual County Defendants may

  only be liable for their own acts and omissions”); Haase v. City

  of Sparks, 2012 WL 607451, at *8 (D. Nev. Feb. 23, 2012) (no

  individual liability for a supervisor who played no role in the

  acts of others).     Accordingly, to the extent Tanaka complains

  that someone dragged her out of bed, pointed a gun at her head,

  and handcuffed her, that claim is dismissed given the absence of



                                       8
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 9 of 17   PageID #: 247



  allegations that it was Kaaukai who committed those alleged acts.

  Kaaukai is only liable for his own conduct; he is not liable for

  the acts of others absent some personal involvement in those

  acts.

              The court declines to dismiss Tanaka’s claim that she

  was improperly forced by Kaaukai to input the passcode for her

  phone(s).    Kaaukai is incorrect in contending that the Amended

  Complaint fails to identify the officer who demanded the

  passcode.    See ECF No. 34, PageID # 187 (“Only Derek Kaaukai’s

  name was on the documents.      He directed me to turn over the

  passwords to unlock my phone[.]”).

              C.    Tanaka Fails to Assert a Viable Claim Based on
                    Harassment.

              The Amended Complaint alleges that Kaaukai is harassing

  Tanaka by staking out her home, instructing officers to perform

  traffic stops of her, and threatening her friends and families

  with trumped-up charges if they refuse to make false charges

  against her.     Id., PageID # 188.       Tanaka fails to identify any

  viable claim based on these facts, as police are allowed to stake

  out homes and conduct traffic stops so long as they comport with

  the Fourth Amendment.      Here, Tanaka does not allege facts

  demonstrating that the stakeouts or traffic stops violate the

  Fourth Amendment.     Additionally, Tanaka lacks standing to seek

                                        9
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 10 of 17   PageID #: 248



  compensation for friends and family who have allegedly been

  threatened by Kaaukai.

              The court is not saying that the alleged stakeouts,

  traffic stops, and threats to others are irrelevant to this case.

  Those alleged activities may be evidence of a bias or retaliatory

  motive, which in turn may be relevant to Tanaka’s remaining

  claims.    What the court is saying is that the Amended Complaint

  is insufficient to state a claim against Kaaukai based solely on

  the alleged stakeouts, traffic stops, and threats.

              D.    Kaaukai Fails to Demonstrate That He Has Qualified
                    Immunity With Respect to Tanaka’s Claim That He
                    Lied in the Affidavits Supporting the Search
                    Warrants.

              Kaaukai seeks dismissal of Tanaka’s claim that he

  searched her home and seized and searched the contents of her

  phone without a warrant supported by probable cause.           Kaaukai

  argues that he has qualified immunity with respect to that claim.

  Kaaukai’s argument misses the mark, as Tanaka is contending that

  he lied in the search warrant applications such that Kaaukai knew

  or should have known the search warrants were invalid.

              Qualified immunity shields government officials

  performing discretionary functions from liability for civil

  damages “insofar as their conduct does not violate clearly

  established statutory or constitutional rights of which a

                                       10
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 11 of 17   PageID #: 249



  reasonable person would have known.”        Harlow v. Fitzgerald, 457

  U.S. 800, 818 (1982) (citations omitted).         Qualified immunity

  provides government officials with breathing room to make

  reasonable mistakes in judgment, protecting them unless they are

  plainly incompetent or knowingly violate the law.          See

  Messerschmidt v. Millender, 565 U.S. 535, 546 (2012).

              “Qualified immunity is ‘an immunity from suit rather

  than a mere defense to liability.’”        Pearson v. Callahan, 555

  U.S. 223, 237 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511,

  526 (1985)).     The issue of qualified immunity is therefore

  important to resolve “at the earliest possible stage in

  litigation.”     Id. at 232 (quoting Hunter v. Bryant, 502 U.S. 224,

  227 (1991)).

              The Supreme Court has set forth a two-pronged analysis

  for determining whether qualified immunity applies.           See Saucier

  v. Katz, 533 U.S. 194, 201 (2001), overruled in part on other

  grounds by Pearson v. Callahan, 555 U.S. 223 (2009).           This court

  may analyze the two prongs in either order.         See Pearson, 555

  U.S. at 236 (“The judges of the district courts and the courts of

  appeals should be permitted to exercise their sound discretion in

  deciding which of the two prongs of the qualified immunity




                                       11
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 12 of 17   PageID #: 250



  analysis should be addressed first in light of the circumstances

  in the particular case at hand.”).

              In one prong, the court considers whether the facts,

  “[t]aken in the light most favorable to the party asserting the

  injury[,] . . . show [that] the [defendant’s] conduct violated a

  constitutional right[.]”      Saucier, 533 U.S. at 201.       Under this

  prong, this court must decide whether the facts make out a

  violation of a constitutional right.        Pearson, 555 U.S. at 232.

              Under the other prong, the court examines whether the

  right allegedly violated was clearly established at the time of

  the violation.     See id.; Saucier, 533 U.S. at 201.        The “clearly

  established” prong requires a determination of whether the right

  in question was clearly established in light of the specific

  context of the case, not as a broad general proposition.

  Saucier, 533 U.S. at 201.

              A Government official’s conduct violates
              clearly established law when, at the time of
              the challenged conduct, the contours of a
              right are sufficiently clear that every
              reasonable official would have understood
              that what he is doing violates that right.
              We do not require a case directly on point,
              but existing precedent must have placed the
              statutory or constitutional question beyond
              debate.

  Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quotation marks,

  alterations, and citations omitted).

                                       12
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 13 of 17   PageID #: 251



              The crucial question is whether Kaaukai could have

  reasonably (even if erroneously) believed that his conduct did

  not violate Tanaka’s constitutional rights.         See Devereaux v.

  Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001).         Whether a

  constitutional right was “clearly established . . . is a question

  of law that only a judge can decide.”        Morales v. Fry, 873 F.3d

  817, 821 (9th Cir. 2017).

              In the context of alleged violations of constitutional

  rights involving a search or seizure pursuant to a warrant, a

  judge’s decision to issue the warrant “is the clearest indication

  that the officers acted in an objectively reasonable manner.”

  Messerschmidt, 565 U.S. at 546.        In the present case, Kaaukai

  appears to have searched Tanaka’s house and seized her phone

  pursuant to a state search warrant issued by Judge Blaine J.

  Kobayashi on April 14, 2020, in SW2020-165 and SW2020-166.            This

  warrant authorized police to search the house in which Tanaka was

  living and to seize the cellular phone of another person believed

  to live there, Grindling.       It appears that all the cellular

  phones in the house were seized, perhaps because the police could

  not tell which phones belonged to Grindling.          The contents of

  Tanaka’s phone were then searched pursuant to a second state




                                       13
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 14 of 17   PageID #: 252



  warrant issued by Judge Adrianne N. Heely, on April 20, 2020, in

  SW2020-167.

              Nevertheless, the fact that search warrants were issued

  does not end the analysis.       When an officer submits an affidavit

  supporting a search warrant application that contains facts the

  officer knows are false (or would have known were false had the

  officer not recklessly disregarded the truth) and the false facts

  are necessary to the finding of probably cause, the officer

  cannot be said to have acted in an objectively reasonable manner.

  The officer therefore loses the shield of qualified immunity.

  See Branch v. Tunnell, 937 F.2d 1382, 1387 (9th Cir. 1991),

  overruled on other grounds in light of intervening law by

  Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

  Accord Chism v. Washington State, 661 F.3d 380, 393 (9th Cir.

  2011) (holding that it is clearly established that officers who

  submit affidavits for a search warrant that contain statements

  they know or should know are false violate plaintiff’s

  constitutional right not to be searched or arrested as a result

  of judicial deception; ruling that summary judgment on the ground

  of qualified immunity is not appropriate once a plaintiff makes

  out such a judicial deception claim).




                                       14
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 15 of 17    PageID #: 253



              Tanaka’s Amended Complaint alleges that Kaaukai’s

  affidavits in support of the search warrants contained facts that

  Kaaukai either knew (or should have known) were false.             Tanaka is

  unable to identify the exact statement(s) that were supposedly

  false, as she has not had access to copies of the warrant

  applications.     However, she deduces that such false statements

  must have been made.      Tanaka says she has been told by the

  alleged victim, Jenna Braden, that Grindling did not sexually

  assault or kidnap Braden.1      See ECF No. 34, PageID # 187.

  Although Tanaka attaches what appear to be iMessages between her

  and Braden, these messages do not indicate that Braden said that

  Kaaukai lied or anything else that might be relevant.              This court

  cannot tell who said what to whom in the messages.           Accordingly,

  the court is taking Tanaka’s allegation that Braden told her that

  Braden had not been sexually assaulted or kidnapped at face

  value.    This, of course, does not mean that Braden did not tell

  Kaaukai or the court otherwise.        However, for purposes of a

  motion to dismiss, this court must interpret the facts in the

  1
   Tanaka also argues that the warrant applications must have
  contained false information because the house and phones that
  were searched were not in existence at the time of the alleged
  assault and kidnapping. This argument does not necessarily flow
  from those facts. Police executing a search warrant may be
  authorized to search any place in which evidence of a crime may
  be found, even if those places were not in existence at the time
  of alleged crime.
                                       15
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 16 of 17   PageID #: 254



  light most favorable to Tanaka.        Accordingly, for purposes of

  this motion, the court assumes that Braden did not tell law

  enforcement or the court that she had been sexually assaulted and

  kidnapped by Grindling and that an affidavit in support of the

  search warrants stated otherwise.         That assumption is not

  dispelled by Kaaukai on the present motion.

              The court therefore denies Kaaukai’s motion to dismiss,

  to the extent it asserts entitlement to qualified immunity.             This

  court is not, of course, ruling that Kaaukai does not have

  qualified immunity.      Instead, this court is simply ruling that,

  based on the allegations of judicial deception, Tanaka’s claim

  may proceed at this time.       Kaaukai’s assertion of qualified

  immunity may be the subject of another motion based on the actual

  facts, rather than the allegations of the Amended Complaint.

              The court notes that Kaaukai does not argue in his

  motion that he has qualified immunity with respect to the claim

  that he improperly forced Tanaka to input the passcode to her

  phone without Miranda warnings.        That claim also remains for

  adjudication.

  V.          CONCLUSION.

              The court grants Kaaukai’s motion to dismiss in part

  and denies it in part.      Tanaka’s individual capacity Fourth



                                       16
Case 1:20-cv-00205-SOM-RT Document 43 Filed 11/02/20 Page 17 of 17           PageID #: 255



  Amendment claim for an illegal search and seizure and Fifth

  Amendment claim for being forced to provide police the passcode

  to her phone without Miranda warnings remain for adjudication.

  All other claims are dismissed.




                      IT IS SO ORDERED.

                      DATED: Honolulu, Hawaii, November 2, 2020.




                                          /s/ Susan Oki Mollway

                                          Susan Oki Mollway
                                          United States District Judge


  Tanaka v Kaaukai, Civ. No. 20-00205 SOM-RT; ORDER GRANTING IN PART AND DENYING IN PART
  MOTION TO DISMISS AMENDED COMPLAINT




                                            17
